Citation Nr: 1644138	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  05-10 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to death pension benefits for the Veteran's surviving child.

(The issue of entitlement to service connection for the cause of the Veteran's death will be addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran's son


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1941 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded this matter in August 2010.

The Veteran passed away in December 2002.  The appellant is the custodian of the Veteran's son and submitted an application for death pension benefits on behalf of the Veteran's son.

In May 2010, the appellant and the Veteran's son testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In August 2010, the Board also remanded the issue of entitlement to service connection for the cause of the Veteran's death for issuance of a statement of the case pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a statement of the case as to that issue in November 2012, and the appellant submitted a timely substantive appeal as to that issue in November 2012.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in November 2012.  Thereafter, in August 2016, the appellant and the Veteran's son testified at a hearing before a Veterans Law Judge of the Board other than the undersigned as to the issue of entitlement to service connection for the cause of the Veteran's death.  No testimony was provided at the August 2016 hearing as to the issue of entitlement to death pension benefits for the Veteran's surviving child.  As noted on the title page, the appellant's appeal regarding the issue of entitlement to service connection for the cause of the Veteran's death will be addressed in a separate decision of the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to death pension benefits on behalf of the Veteran's son.  Basic entitlement to death pension benefits payable to a veteran's surviving child entitlement arises if (i) the Veteran served on active duty for ninety days or more during a period of war; or (ii) the Veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability; and (iii) the surviving child's income or the income of the surviving child and any person with whom the child is residing who is legally responsible for the child's support does not exceed certain limits.  38 U.S.C.A. § 1542; 38 C.F.R. § 3.3 (b)(4).

The term "child" of a veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 C.F.R. § 3.57.

In this case, the record reflects that the Veteran's son was born in April 1989.  The record also shows that the Veteran's son was continuously enrolled in a course of instruction at an educational institution from the time he attained the age of 18 in April 2007 to the time he attained the age of 23 in April 2012.  The record does not show, and neither the appellant nor the Veteran's son contends, that the Veteran's son became permanently incapable of self-support prior to reaching age 18.  Accordingly, the record shows that the Veteran's son qualified as a "child" as defined in 38 C.F.R. § 3.57 until April 2012, when he attained the age of 23.

If a surviving child is in the custody of a person legally responsible for support of the child, pension shall be paid at an annual rate equal to the difference between the rate for a surviving spouse and one child under 38 C.F.R. § 3.23(a)(5) and the sum of the annual income of such child and the annual income of such person, or the maximum annual pension rate under 38 C.F.R. § 3.24(b), pertaining to a child with no personal custodian or in the custody of an institution, whichever is less.  See 38 C.F.R. § 3.24(c).

At the May 2010 Board hearing, the appellant testified that she gained custody of the Veteran's son at the time of the Veteran's death.  She further testified, "I'm custodial," and "I have custodial papers."  Accordingly, the record reflects, and neither the appellant nor the Veteran's son disputes, that the appellant is the Veteran's son's custodian.  See 38 C.F.R. § 3.57(d) (defining "child custody" for purposes of 38 C.F.R. §§ 3.23 and 3.24).  As such, the appellant's income is relevant to the issue of entitlement to death pension benefits for the years during which the Veteran's son qualified as a "child" as defined in 38 C.F.R. § 3.57.

The Board finds that the record does not contain adequate information as to the appellant's income during the relevant time period.  Specifically, at the May 2010 Board hearing, the appellant testified that she had just finished school at the time of the Veteran's death and had no income at that time.  She further testified that she began working in or around fall of 2006 as a student teacher and that, at the time of the hearing, she was working as a teacher.  In addition, between the time she began working in 2006 and the date of the hearing, she had a period of unemployment.  She did not provide any detailed information as to income during her periods of employment at the hearing or in any submissions prior to or since the hearing.  As such, the record reflects that the appellant had income for at least part of the relevant time period, but does not include information as to her income.  Accordingly, the case must again be remanded to provide the appellant an opportunity to provide detailed information as to her income for the years 2002 through 2012, when the appellant's son attained the age of 23 and was no longer considered a "child" as defined in 38 C.F.R. § 3.57.

On remand, the appellant should be provided a VA Form 21-0519C-1, Improved Pension Eligibility Report (Child or Children), and a VA Form 2P-8416, Medical Expense Report, on which to report her income and expenses for years 2002 through 2012.  In that regard, the Board notes that, in March 2012, the appellant submitted wage and income transcripts from the Internal Revenue Service for tax periods from December 2002 through December 2011 that relate to the Veteran's son.  These documents provide detailed and accurate descriptions of the Veteran's son's income and school-related expenses during those years.  The appellant is encouraged to submit similar documents to show her income from December 2002 through December 2011, if desired.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from the appellant information as to her income and expenses for years 2002 through 2012.  The letter requesting this information should be enclosed with a VA Form 21-0519C-1, Improved Pension Eligibility Report (Child or Children), and a VA Form 2P-8416, Medical Expense Report.  The letter should also inform the appellant that she may submit the requested information through other means, to include through wage and income transcripts from the Internal Revenue Service for tax periods from December 2002 through December 2012, similar to those that she submitted for the Veteran's son in March 2012.  Allow for an appropriate amount of time for response and complete any additional development deemed necessary in consideration of the appellant's response.

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether death pension benefits may be granted.  If any benefit sought remains denied, furnish the appellant and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




